DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “including a core and a shell, the shell formed with a lesser chromium content than the core.” The limitation is indefinite, because it is not clear whether the shell requires at least some chromium or whether “formed with lesser chromium content” can include no chromium content. Examiner considers that the limitation requires that the shell include at least some not formed with chromium.”
Claims 2-14 are rejected as depending from rejected Claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 16/372018 in view of Tundermann et al. (US 3,709,439). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require either identical or obviously similar components, including the relative content of chromium in core and shell (Claim 2).
In addition, ‘018 fails to recite that the microparticle is a flake. Tundermann et al. (US’439) teach pigments for ink, and suggest that metal particles include flakes (Abstract; col. 1, lines 11-14). Such flakes include chromium alloys (col. 1, lines 4-7). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the aerosol ink of ‘018 by including metallic microparticle flakes, because US’439 suggests that metallic flakes were conventional in the prior art and were used for inks.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 16/372018 in view of Tundermann et al. (US 3,709,439) and Kowalski et al. (US 2006/0159838). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require either identical or obviously similar components.
In addition, ‘018 fails to recite that the microparticle is a flake. Tundermann et al. (US’439) teach pigments for ink, and suggest that metal particles include flakes (Abstract; col. 1, lines 11-14). Such flakes include chromium alloys (col. 1, lines 4-7). It would have been obvious to a person of ordinary skill 
Kowalski et al. (US’838) teach an analogous ink, including metallic microparticles (e.g. chromium, [0011] -- and further suggests including in the ink a free radical scavenger, including a carboxylic acid or hydrazine (Table 1), as a reducing agent to reduce any oxides to an elemental metal [0089]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the aerosol ink of ‘018 with a free radical scavenger by reciting a hydrazine reducing agent, because US’439 suggests including the free radical scavenger hydrazine as a specific reducing agent in an ink including metal particles in order to reduce any oxides to an elemental metal, which would be expected to prevent oxidation. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s claim amendment, filed 17 December 2021, with respect to the rejection of Claims 1-14 under 35 USC 103 have been fully considered and are persuasive.  The rejection of Claims 1-14 under 35 USC 103 has been withdrawn. 
Applicant's claim amendment filed 17 December 2021 with respect to the rejections of Claims 1-14 under 35 USC 112(b) has been fully considered but is not persuasive, because the claim amendment raises a further issue under 35 USC 112(b).
Applicant provides no argument concerning the Double Patenting Rejection of Claims 1-14 over Claims 1 and 10-13 of 16/372018. The Double Patenting Rejection of Claims 1-14 is maintained herein.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
e.g. manganese, iron, cobalt, nickel, copper, silver, palladium, platinum, gold et al.) (Abstract; [0033]). While US’860 implies that a shell have no chromium when the core does, since the second metal has a higher reduction potential than a metal used in the core [0033-0034], it fails to teach that the shell is formed with less chromium than the core.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712